258 U.S. 65 (1922)
LEMKE, AS ATTORNEY GENERAL OF THE STATE OF NORTH DAKOTA, ET AL.
v.
HOMER FARMERS ELEVATOR COMPANY ET AL.
No. 604.
Supreme Court of United States.
Submitted November 14, 1921.
Decided February 27, 1922.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF NORTH DAKOTA.
Mr. William Lemke, Attorney General of the State of North Dakota, Mr. Seth W. Richardson and Mr. Karl Knox Gartner for appellants. Mr. George K. Foster was also on the briefs.
Mr. David F. Simpson, Mr. William A. Lancaster and Mr. Harold G. Simpson for appellees. Mr. W.A. McIntyre, Mr. O.B. Burtness, Mr. Sveinbjorn Johnson, Mr. *66 John Junell and Mr. James E. Dorsey were also on the briefs.
MR. JUSTICE DAY delivered the opinion of the court.
This suit was brought by companies representing 692 elevators in the State of North Dakota to enjoin the enforcement of the North Dakota Grain Grading and Inspection Act, c. 138 of the Laws of North Dakota of 1919. This act was considered and passed upon in No. 456, just decided, ante, 50.
The matter was heard before three judges, and a temporary injunction was granted upon the authority of the decree of the Circuit Court of Appeals which we have just reviewed, and affirmed. Appeal from that order was taken to this court. The facts are not materially different from those presented in the former case, and the reasons therein stated for the conclusion reached are controlling here, and need not be repeated.
The order of the District Court is
Affirmed.
MR. JUSTICE HOLMES, MR. JUSTICE BRANDEIS, and MR. JUSTICE CLARKE dissent.